Vanderburgh, J.
This ease turns upon the construction of' Laws 1889, ch. 204, entitled “An act to fix the amount of wages of laborers exempt from process of attachment, garnishment, .or execution.” By the terms of the act, the wages of any person or his-, minor children, not exceeding $25, for services rendered to another *368person during thirty days preceding the issue of such process, shall be exempt therefrom. It is obvious that the strict technical construction of the language of the act, which would confine the exemption to wages earned within thirty days of the mere issuance ■of the process, would in great measure defeat the exemption intended to be provided for, and as indicated by the title. In some states personal property is bound by the issuance of process before •an actual levy, but under our laws the process is only made effectual by a levy, and the mere issue is ineffectual; hence in cases where process is issued, and not levied for thirty days, there could be no ■exemption within the life of the execution, unless the statute is .given a broader and more liberal construction than that insisted ■on by the plaintiff. But if, in view of the evident purpose of the act, it be held that the legislature intended to date the exemption from the time when the issue of the process was made effectual and operative against the debtor by an actual levy, its operation becomes practical and uniform, and in conformity with its title; and the ■effect will be to exempt in all cases the sum of |25 of the wages ■earned within thirty days next prior to the levy, and to secure to the debtor that amount of his wages from month to month. We think this was the intention of the legislature in passing the statute, and it is the only reasonable and consistent construction that can be .given to it.
(Opinion published 56 N. W. Rep. 127.)
Judgment reversed.